Citation Nr: 0806521	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his current back disorder is 
related to his active duty service.  The veteran's service 
medical records that are associated with the claims file 
indicate that he reported a sharp, stabbing pain in the 
lumbar region after lifting a piston in June 1964.  The 
veteran continued to complain of a dull, aching pain in his 
back in July 1964.  The veteran was diagnosed with a sprain 
of the lumbosacral spine.  In March 1965, the veteran 
reported experiencing deep intermittent pain in his left hip 
and calf and was diagnosed with lumbar nerve root 
compression.  A March 1965 x-ray noted slight focal rotary 
scoliosis.  The veteran's entrance and separation 
examinations are not contained in the record.  Therefore, it 
appears that not all of the veteran's service medical records 
are contained in the claims file.  There is no indication in 
the claims file that these service medical records are not 
available.  These records may contain information pertinent 
to the veteran's claim and should be obtained.

Private medical records reveal that the veteran obtained 
treatment after service in December 2000 for back pain.  The 
examining physician concluded that the veteran has multilevel 
degenerative disc disease, lumbar spondylosis, and stenosis 
with chronic back pain.  The examining physician also noted 
that the veteran was receiving treatment prior to the 
December 2000 examination.  However, no medical records prior 
to December 2000 are included in the record.  It appears that 
the RO attempted to obtain medical records from Dr. E. Rawson 
Griffin.  The Board notes that the address supplied by the 
veteran for this physician is different than the address 
found on the December 2000 private neurosurgery consultation 
report.  The veteran should be requested to clarify the 
address of Dr. E. Rawson Griffin.  Because these medical 
records may contain information pertinent to the veteran's 
claim for service connection for degenerative disc disease, 
they are relevant and should be obtained.  

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a current diagnosis of degenerative disc disease; (2) the 
veteran's service medical records reveal that the veteran 
suffered from back pain on several occasions; and (3) the 
evidence indicates that the claimed disability may be 
associated with in-service injuries.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
latter element is a low threshold).

Accordingly, the case is REMANDED for the following action:

1.  Request all service medical 
records, including the veteran's 
entrance and separation exams, for the 
veteran's entire period of service 
(September 28, 1962 to September 16, 
1968).  All attempts to secure these 
records must be documented in the 
claims folder.

2.  Request that the veteran provide 
identifying information regarding any 
medical treatment obtained from Dr. E. 
Rawson Griffin and authorization to 
obtain medical records from this 
source.  After securing the necessary 
authorization, request the veteran's 
medical records and associate them with 
the claims folder.

3.  Schedule the veteran for a VA 
examination of his back.  Ask the 
examiner to review the claims file in 
conjunction with the examination and to 
make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and opine 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran's current diagnosis 
involving the back, degenerative disc 
disease, was initially manifested 
during, or was otherwise related, to 
service.  The examiner should also 
state an opinion as to whether the 
veteran suffers from scoliosis, and, if 
so, whether it is at least as likely as 
not (50 percent probability or more) 
that the veteran's degenerative disc 
disease is caused by or related to that 
diagnosis.

4.  Then, readjudicate the claim of 
service connection for a back 
condition.  If the determination 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide the veteran and 
his representative a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



